        Case 1:20-cv-07349-ALC-SDA Document 33 Filed 05/12/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                    May 12, 2021
 Pagan, individually and on behalf
 of all others similarly-situated,
                                    Plaintiffs,
                                                                      20-cv-07349 (ALC)
                     -against-
                                                                      ORDER OF REFERENCE
 C.I. Lobster Corp., et al.,


                                     Defendants.
ANDREW L. CARTER, JR., United States District Judge:

The above-captioned action is referred to Magistrate Judge Stewart D. Aaron for the following
purpose:

 _X _   General Pretrial (includes scheduling, discovery,   ___   Consent under 28 U.S.C. § 636(c) for all
        non-dispositive pretrial motions, and settlement)         purposes (including trial)



 ___    Specific Non-Dispositive Motion/Dispute             ___   Consent under 28 U.S.C. § 636(c) for limited
                                                                  purpose (e.g., dispositive motion, preliminary
        __________________________                                injunction)
                                                                  Purpose:
                                                                  __________________________
 ___    If referral is for discovery disputes when the      ___   Habeas Corpus
        District Judge is unavailable, the time period of
        the referral:
        _________________________


 ___    Settlement                                          ___   Social Security

 ___    Inquest After Default/Damages Hearing               ___   Dispositive Motion (i.e., motion requiring
                                                                  a Report and Recommendation)



SO ORDERED.

Dated: May 12, 2021
New York, New York

                                                                   ANDREW L. CARTER, JR.
                                                                   United States District Judge
